SNYDER, Senior Judge,
with whom Senior Judge RAICHLE joins (dissenting):
I cannot add any substantive matter to Chief Judge Dixon’s thorough factual analysis of the instant case, with which I agree fully. However, I believe some comment is in order on what I believe to be two incorrect legal conclusions implicit in the majority opinion.
The majority’s position flows almost entirely from the manner in which the Government charged appellant, via so-called “course of conduct ” specifications, and its interpretation of what constitutes a “course of conduct.” This term is used quite commonly, but little is ever written on what it means and its actual legal impact. Although the precedents approve “course of conduct” pleading on the permissible basis of pleading several offenses as one continuous transaction, see e.g., United States v. Maynazarian, 12 U.S.C.M.A. 484, 31 C.M.R. 70 (1961) and cases cited therein, “course of conduct” pleading does not, by operation of law, convert several separate offenses into one continuing offense, except for purposes of punishment. Neither the mode of pleading nor the label, “course of conduct,” mutate the inherent nature of the offense charged.
This principle was established early in our legal history in Ex Parte Snow, 120 U.S. 274, 7 S.Ct. 556, 30 L.Ed. 658 (1887), where the Court reversed convictions on separate counts of wrongful cohabitation, stating:
*762It is, inherently, a continuous offense, having duration; and not an offense consisting of an isolated act....
A distinction is laid down in adjudged cases and in text-writers between an offense continuous in its character, like the one at bar, and a case where the statute is aimed at an offense that can be committed uno actu.
Snow, 120 U.S. at 282 and 286, 7 S.Ct. at 559 and 562, 30 L.Ed. at 661 and 663. The language quoted above should sound very familiar, for it also is quoted in Blockburger, where Snow’s rationale was instrumental in Blockburger’s holding. Blockburger v. United States, 284 U.S. 299, 302, 52 S.Ct. 180, 181, 76 L.Ed. 306 (1932). The terms of a statute dictate its application. Therefore, we should not allow labels of convenience to dictate how we apply a criminal statute. As Justice Douglas cautioned:
The [Fair Labor Standards] Act does not speak of “course of conduct.” That is the Court’s terminology, not the Act’s.... The violations may be continuous and follow a set pattern; or they may be sporadic and erratic. The Act does not differentiate between them. Nothing is said about “course of conduct.”... Yet until this case no court, so far as I can learn, has ever had the inventive genius to suggest that “course of conduct” rather than the “employee” is the unit of the crime.
United States v. Universal C.I.T. Credit Corporation, 344 U.S. 218, 227, 73 S.Ct. 227, 232, 97 L.Ed. 260, 266-67 (1952) (Douglas, J., dissenting) (emphasis added). Article 134 does not contain the phrase, “course of conduct.” With this guidance in mind, I now turn to Brown.
The majority is correct in its observation that Brown’s dicta concluded indecent acts and indecent liberties were separate ways of committing the same offense. However, neither Brown nor its progeny supports the conclusion that, during a given time frame, indecent acts and indecent liberties cannot coexist separately or that one swallows the other. To the contrary, they stand or fall separately, as the Court duly observed:
We must, of course, interpret the language of the Manual in such a way as to carry out the intent of the President. In doing that, it becomes necessary to consider the words employed, the necessity for the law ... and afford a remedy for the evils which it is the purpose of the Manual to guard against.
The wording of the Manual expresses clearly two distinct branches of this particular offense. One branch leads to those offenses which do not act upon the body except in a subjective way, the other leads to that type of conduct which involves assault and battery.... The necessity for the law was to throw a cloak of protection around minors and to discourage sexual deviates from performing with, or before them.
United States v. Brown, 3 U.S.C.M.A. 454, 460-61, 13 C.M.R. 10, 16-17 (1953) (emphasis added). As Chief Judge Dixon so forcefully avers, pleading either in a “course of conduct” specification neither turns the charged misconduct into a continuing offense nor into a generic crime, thereby merging any indecent act or liberty which may have occurred during the period charged. Appellant’s “course of conduct” were the specific acts alleged in each specification. When the Government alleged “on divers occasions,” appellant clearly was placed on notice the Government intended to prove several separate commissions of the two separate branches of the offense.
The majority’s approach will, as a matter of law and regardless of the factual posture of a case, deprive the Government of the ability to prove, and punish, separate instances of indecent acts upon, and indecent liberties with, a child. This is contrary to Brown’s view and our own precedents.
Our predecessor Board of Review determined the matter solely on the applicable facts of separability, and not that indecent acts and liberties were one and the same, even when charged during the same time frame. Faced with altered findings on the specification of a charge and an additional charge of taking indecent liberties, the Board disposed of an asserted claim of multiplicity as follows:
*763The situation before us is materially different from that which was present in United States v. Maynazarian, supra. Here, the evidence of record graphically demonstrates that the two offenses found by the court were separate. True, the time element in each offense was alleged to be during the period on or about 15 May 1961 to 22 January 1968, however, this does not preclude the Government from showing individual separate distinct acts within that period.
United States v. Massey, 34 C.M.R. 930, 940 (A.F.B.R.1964) (emphasis added).17 Cf. United States v. Haas, 22 C.M.R. 868, 877 (A.F.B.R.1956), pet. denied, 22 C.M.R. 331 (C.M.A.1956) (Evidence did not establish whether a separately charged indecent liberty via fondling and an indecent act via touching were a succession of separate acts or occurred in conjunction with each other).
Both of the above cases were decided with Blockburger as the prevailing navigational beacon. Yet, the facts of the particular case dictated the outcome. I join Chief Judge Dixon in being unable to discern any reason why post-Teters application of Blockburger dictates a different approach or result. It’s all in the facts! In the instant case, the military judge painstakingly found separate occurrences of indecent acts to the exclusion of instances of indecent acts and liberties occurring contemporaneously, and the record firmly supports his findings.
Consequently, I believe the “course of conduct” label led the majority to succumb to the subconscious temptation of viewing the charged offenses in each specification as one continuous, generic indecent liberty, rather than appellant committing the offenses via the distinctive modes charged. Further, I believe the majority’s merging the two specifications effectively treats one as an included offense of the other. There simply is no precedent to support this. Accordingly, I respectfully dissent.

. At least one panel of the Army Court of Military Review also has found this approach legally permissible. See United States v. Langford, 15 M.J. 1090, 1094 (A.C.M.R.1983) citing Massey.